                                            Case 2:20-cv-00767-APG-BNW Document 38
                                                                                37 Filed 10/23/20
                                                                                         10/21/20 Page 1 of 4



                                        1   MARK E. FERRARIO, ESQ.
                                            Nevada Bar No. 1625
                                        2   JACOB D. BUNDICK, ESQ.
                                            Nevada Bar No. 9772
                                        3   MICHAEL R HOGUE, ESQ.
                                            Nevada Bar No. 12400
                                        4   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        5   Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                        6   Facsimile: (702) 792-9002
                                            Email: ferrariom@gtlaw.com
                                        7          bundickj@gtlaw.com
                                                   hoguem@gtlaw.com
                                        8
                                            ROBERT J. HERRINGTON, ESQ. (Pro Hac Vice)
                                        9   California Bar No. 234417
                                            GREENBERG TRAURIG, LLP
                                       10
                                            1840 Century Park East, Suite 1900
                                       11   Los Angeles, California 90067
                                            Telephone: (310) 586-7700
                                       12   Facsimile: (310) 586-0219
10845 Griffith Peak Drive, Suite 600




                                            Email: herringtonr@gtlaw.com
   Las Vegas, Nevada 89135




                                       13
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                            Counsel for Defendants
          (702) 792-3773




                                       14   Allegiant Travel Company and Allegiant Air, LLC

                                       15                               UNITED STATES DISTRICT COURT

                                       16                                      DISTRICT OF NEVADA

                                       17   REBECCA BRATCHER, on behalf of herself            Lead Case No.: 2:20-cv-00767-APG-BNW
                                            and all others similarly situated,
                                       18                                                     [Consolidated with Case No. 2:20-cv-01002]
                                                                 Plaintiff,
                                       19                                                     STIPULATION AND ORDER SETTING
                                            v.
                                                                                              SCHEDULE FOR CONSOLIDATED
                                       20                                                     COMPLAINT AND RESPONSIVE
                                            ALLEGIANT TRAVEL COMPANY,
                                                                                              PLEADING
                                       21
                                                                 Defendant.
                                                                                              [FIRST REQUEST]
                                       22

                                       23   DEANNA HERR, on behalf of herself and all
                                            others similarly situated,
                                       24
                                                                 Plaintiff,
                                       25
                                            v.
                                       26
                                            ALLEGIANT AIR, LLC,
                                       27
                                                                 Defendant.
                                       28
                                                                                     Page 1 of 4
                                            Case 2:20-cv-00767-APG-BNW Document 38
                                                                                37 Filed 10/23/20
                                                                                         10/21/20 Page 2 of 4



                                        1          Defendants    ALLEGIANT         TRAVEL COMPANY            and   ALLEGIANT       AIR,    LLC

                                        2   (collectively, “Allegiant”), by and through their undersigned counsel of record, and Plaintiffs

                                        3   REBECCA BRATCHER and DEANNA HERR (collectively, “Plaintiffs”), by and through their

                                        4   undersigned counsel of record, hereby stipulate and agree to set a deadline for Plaintiffs to file a

                                        5   Consolidated Complaint in the above-captioned matter, and to set a schedule for Allegiant’s

                                        6   responsive pleading to the forthcoming Consolidated Complaint. Good cause exists to grant this

                                        7   Stipulation, based on the following:

                                        8          WHEREAS, on June 5, 2020, Plaintiff Rebecca Bratcher filed a motion for an order

                                        9   consolidating Herr v. Allegiant Air, LLC, Case No. 2:20-cv-01002 (D. Nev. 2020) (the “Herr

                                       10   Action”) with this case (ECF No. 17) (the “Consolidation Motion”);

                                       11          WHEREAS, Allegiant did not oppose the Consolidation Motion because this case and the

                                       12   Herr Action are putative class actions concerning consumer refunds on Allegiant flights as a
10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135




                                       13   result of the COVID-19 pandemic, and thus Allegiant agreed that consolidation would promote
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   efficiency;

                                       15          WHEREAS, on June 25, 2020, the parties filed a Stipulation (ECF No. 25) indicating that a

                                       16   Consolidated Complaint would be filed if the Court granted the Consolidation Motion, and that

                                       17   Allegiant would respond to that Consolidated Complaint in lieu of responding separately to

                                       18   Bratcher’s and Herr’s complaints in different actions;

                                       19          WHEREAS, the parties’ June 25, 2020 Stipulation also advised the Court that this case and

                                       20   the Herr Action were the subject of a motion to transfer both cases, along with dozens of other

                                       21   COVID-19 airline ticket refund cases, before the Judicial Panel on Multi-District Litigation (MDL

                                       22   No. 2957) (the “MDL Transfer Motion”);

                                       23          WHEREAS, on June 30, 2020, the Court granted the parties’ Stipulation and ordered that

                                       24   Allegiant’s responsive pleading in this case would be triggered by a decision on the Consolidation

                                       25   Motion (ECF No. 30);

                                       26          WHEREAS, the MDL Transfer Motion was subsequently withdrawn (ECF No. 35);

                                       27          WHEREAS, on October 14, 2020, with the MDL Transfer Motion withdrawn, the Court:

                                       28   granted the Consolidation Motion; consolidated this case with the Herr Action, with Case No. 2:20-
                                                                                         Page 2 of 4
                                            Case 2:20-cv-00767-APG-BNW Document 38
                                                                                37 Filed 10/23/20
                                                                                         10/21/20 Page 3 of 4



                                        1   cv-00767-APG-BNW as the lead case; and reassigned the Herr Action to Judge Andrew Gordon for

                                        2   all further proceedings (ECF No. 36);

                                        3          WHEREAS, to proceed efficiently and orderly, the parties met and conferred in good faith,

                                        4   and agreed to set a schedule for Plaintiffs to file their Consolidated Complaint and for Allegiant’s

                                        5   response to the Consolidated Complaint.

                                        6          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiffs and

                                        7   Allegiant, subject to the Court’s approval, that:

                                        8          (1)     Plaintiffs shall file their Consolidated Complaint in this consolidated action on or

                                        9                  before November 9, 2020;

                                       10          (2)     Allegiant shall answer, move or otherwise respond to the Consolidated Complaint on

                                       11                  or before December 16, 2020;

                                       12          (3)     Plaintiffs’ opposition to any motion in lieu of answer by Allegiant shall be due on or
10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135




                                       13                  before January 15, 2021;
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14          (4)     Allegiant’s reply in further support of any such motion shall be due on or before

                                       15                  February 5, 2021.

                                       16          IT IS SO STIPULATED.

                                       17   DATED this 21st day of October, 2020.               DATED this 21st day of October, 2020.
                                       18
                                            GREENBERG TRAURIG, LLP                              WOLF, RIFKIN, SHAPIRO, SCHULMAN &
                                       19                                                       RABKIN, LLP

                                       20
                                            /s/ Jacob D. Bundick                                /s/ Don Springmeyer
                                       21   MARK E. FERRARIO, ESQ.                              DON SPRINGMEYER, ESQ.
                                            Nevada Bar No. 1625                                 Nevada Bar No. 1021
                                       22   JACOB D. BUNDICK, ESQ.                              JORDAN BUTLER, ESQ.
                                            Nevada Bar No. 9772                                 Nevada Bar No. 10531
                                       23   MICHAEL R HOGUE, ESQ.                               3556 East Russell Road, 2nd Floor
                                            Nevada Bar No. 12400                                Las Vegas, Nevada 89120
                                       24   10845 Griffith Peak Drive, Suite 600
                                            Las Vegas, Nevada 89135                             Yeremey Krivoshey, Esq. (Pro Hac Vice)
                                       25                                                       BURSOR & FISHER, P.A.
                                            Robert J. Herrington, Esq. (Pro Hac Vice)           1990 North California Boulevard, Suite 940
                                       26   GREENBERG TRAURIG, LLP                              Walnut Creek, California 94596
                                            1840 Century Park East, Suite 1900
                                       27   Los Angeles, California 90067
                                            Counsel for Defendants Allegiant Travel
                                       28   Company and Allegiant Air, LLC
                                                                                          Page 3 of 4
                                            Case 2:20-cv-00767-APG-BNW Document 38
                                                                                37 Filed 10/23/20
                                                                                         10/21/20 Page 4 of 4



                                        1                                               Andrew J. Obergfell, Esq. (Pro Hac Vice)
                                                                                        Max S. Roberts, Esq. (Pro Hac Vice)
                                        2                                               BURSOR & FISHER, P.A.
                                                                                        888 Seventh Avenue, Third Floor
                                        3                                               New York, New York 10019

                                        4                                               Lawrence J. Semenza, III, Esq.
                                                                                        Nevada Bar No. 7174
                                        5                                               Christopher D. Kircher, Esq.
                                                                                        Nevada Bar No. 11176
                                        6                                               Jarrod Rickard, Esq.
                                                                                        Nevada Bar No. 10203
                                        7                                               Katie L. Cannata, Esq.
                                                                                        Nevada Bar No. 14848
                                        8                                               SEMENZA KIRCHER RICKARD
                                                                                        10161 Park Run Drive, Suite 150
                                        9                                               Las Vegas, Nevada 89145

                                       10                                               David R. Dubin, Esq. (Pro Hac Vice)
                                                                                        Nicholas A. Coulson, Esq. (Pro Hac Vice)
                                       11                                               LIDDLE AND DUBIN PC
                                                                                        975 East Jefferson Avenue
                                       12                                               Detroit, Michigan 48207
10845 Griffith Peak Drive, Suite 600




                                                                                        Counsel for Plaintiffs Rebecca Bratcher and
   Las Vegas, Nevada 89135




                                       13                                               Deanna Herr
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14

                                       15                                          ORDER

                                       16        IT IS SO ORDERED.

                                       17        DATED this ____
                                                            IT ISday
                                                                   SOofORDERED
                                                                       October, 2020.

                                       18                    DATED: 4:19 pm, October 23, 2020

                                       19
                                                                                         UNITED STATES DISTRICT JUDGE /
                                       20                                                UNITED STATES MAGISTRATE JUDGE
                                                             BRENDA WEKSLER
                                       21
                                                             UNITED STATES MAGISTRATE JUDGE
                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                 Page 4 of 4
